Sims, J.,
dissenting:
I find myself unable to agree with the position taken in the majority opinion, that the action in the instant case (for defamatory words made actionable by the statute), is not an action for “injury to person,” so that it is not embraced in that class of actions permitted by *342General Order No. 50a, promulgated by the President through the Director General pursuant to section 10 of the Federal control act. The classification made by the opinion, putting the action involved in a class by itself, unembraced in the class of actions for “injury to-person,” is entirely novel, so far as I have been able to discover. No authority in support of it is cited in the opinion or in the petition or briefs in the case, except, the Ault Case referred to in the petition. The opinion of the court, delivered by Judge Prentis on the former hearing, correctly interprets that case, as I think.
According to Blaekstone (3 Blackstone’s Com. 117), there are three classes which embrace all suits and actions, namely: “Actions personal, real and mixed.” As said by that learned work: “Personal actions are-such whereby a man claims a debt or personal duty, or damages in lieu thereof; and, likewise, whereby a man claims a satisfaction in damages for some injury done to his person or property. The former are said to be-founded on contracts, the latter upon torts or wrongs ;• * * *. Of the former nature are all actions upon debt or promises; of the latter, all actions for trespasses,, nuisances, assaults, defamatory words, and the like.” (Italics supplied.) See also 3 Idem 119-128; 1 Idem 129-140.
As said in Porter v. Mack, 50 W. Va. 581, 593, 40 S. E. 459, 464: “A libel or slander might deprive a man of employment, destroy his credit, ruin his business and greatly impair-his estate; yet an action therefor would be an action for a personal injury, the effect of the wrong-on the estate of the injured party being merely incidental. So in this case. The personal injury is the gravamen of the action, and the effect of the alleged malicious acts of the defendant upon the estate of-the plaintiff is-incidental merely. Such an effect is an element to be-*343considered in assessing damages, but does not and cannot change the character of the action.”
And all of the text writers and decisions on the subject, in England and in America, are, as I believe, in accord and to the same effect.
■ Therefore, I cannot think that the language of General Order No. 50a, expressly permitting “actions at law” against the Director General, “based on * * claim for * * injury to person,” can be properly construed as having reference to any different classification of such actions than the aforesaid classification, which, according to the long settled understanding of text writers and decisions on the subject, embraces all actions for defamatory words.
General Order No. 50a (the order of the President) did put a limitation on the kinds of actions which litigants would otherwise have had the right to institute under the permission given by section 10 of the Federal control act, namely: it forbid any recovery of “fines, penalties and forfeitures;” but manifestly that express limitation was inserted in the order for the reason that the definition “actions at law * * based on * * claim for injury to person” also embraced actions by individuals for such recoveries, as well as actions for defamatory words, and other personal actions; and the President desired to forbid recoveries of fines, penalties and forfeitures. But for this restriction, actions by individuals for fines, penalties and forfeitures would have been permitted, because embraced in the definition of personal actions last mentioned.
None of the other classifications contained in the order could have embraced any of the last named recoveries. And to my mind the express proviso contained in the order forbidding such recoveries, without more, by strong implication indicates that the true construe*344tion of the order is that it permits recoveries in all other personal actions, including actions for defamatory-words. Surely the forbidding of recoveries in actions for defamatory words, if intended, would have been expressed by the inclusion thereof in the proviso; and they would not have been left to be ascertained by the courts by the novel expedient of excluding from the classification of personal actions made in the order actions for defamatory words, which, from time immemorial, have been considered to be embraced in that classification.
The presence of most of the specific mention in detail of the suits, actions and proceedings permitted, contained in General Order No. 50a, seems to me to be fully accounted for by considering that they were inserted therein to remove the ambiguity of the general terms of section 10 of the Federal control act and to put an'end to the various constructions which had been and were being given to that section by the different Federal and State courts, as shown by their decisions prior to such order.
The specific mention of actions based on “claim for death” was indeed plainly induced by the fact that such actions are not based on “injury to person,” within the settled meaning of those terms; and that, I think, is all the significance that is to be attached to the association of these respective terms in the general order, separated by the disjunctive “or.” The specific provisions permitting actions “for loss and damage to property,” were, strictly speaking, not necessary, in view of the provision permitting actions for “injury to person.” Similarly, it was unnecessary for the order to have been more specific in its other provisions on the subject under consideration than was section 10 of the Federal control act. But the provisions were made so specific, as it seems to me, with the sole purpose of making it plain that all actions, suits and proceedings—all actions of *345tort, as well as on contract, all suits in equity and in admiralty—which might have been maintained against common carriers, as provided by law at the time the Federal control act went into effect, were permitted by the General Order No. 50a, in accordance with the clear intendment of section 10 of the Federal control act, except as expressly restricted by the aforesaid proviso in the single particular of actions to recover fines, penalties and forfeitures. That is to say the object of the general order in being so specific was, as I think, not restrictive in its purpose, except as specifically' ■stated in the proviso, but precisely the contrary.
When read together, General Order No. 50a and section 10 of the Federal control act, permitted actions ‘against the Director General for “injury to person” (which, as aforesaid, include such an action as that in the instant case), where the cause of action arose since December 31, 1917, and while the railroad was under Federal control (both being true of the instant case), and where> the liability arose “under State * * law” (as was the situation in the instant case), by virtue of the statute (Code 1919, sec. 5781), with the •single exception that no such actions were permitted for the recovery of fines, penalties or forfeitures. -That is to say, the liability of the Director General, under •said order and section 10 was identical with that which would have attached to the railway corporation before the Director General took possession, except that no recovery against the latter of fines, penalties or forfeitures was permitted.
I therefore think that the action in the instant case is maintainable against the Director General for compensatory damages, and that the case should be remanded for a new trial for the assessment of such •damages.
West, J., concurs in this dissenting opinion.